DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2021 has been entered.

 Response to Arguments
Applicant's arguments filed 1/14/2021 have been fully considered but they are not persuasive.
	Applicant states (pp. 12-13) that neither Chen nor Au teaches the amended limitation of claim 1. In particular, Au does not anticipate “selection of identigens in accordance with an identigen pairing rule for identigens”. Examiner respectfully disagrees.
Au’s semantic network contains three types of nodes: (i) symbol nodes representing symbols in input streams, (ii) meaning nodes (i.e., meaning identifiers), and (iii) context nodes (Au: [0018]). Nodes are connected by semantic links, e.g., a symbol node connected to its meaning node (i.e., identigen), to capture various candidate meanings of words in the input Au: [0018]). In particular, the input stream is represented in the semantic network as a linked list of symbol nodes corresponding to the sequence of words in the stream, one node connecting to (i.e., pairing with) the next (Au: Claim 16). Semantic distance is measured by path length of semantic links. Meaning nodes that are semantically closest to symbol nodes in the stream are chosen to represent the stream meaning (Au: [0018]).
In summary, Au anticipates the amended limitation on identigen pairing rule for identigens in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US patent application 2010/0153090 [herein “Chen”], in view of Au. US patent application 2003/0130976 [herein “Au”], and further in view of Dillard et al. US patent 8,554,701 [herein “Dillard”].
Claim 1 recites “A method for execution by a computing device, the method comprises: selecting an entigen group from a knowledge database, wherein the entigen group is a most likely meaning of a phrase of a string of words, wherein an entigen of the entigen group 
Chen creates a graph database of words as nodes and dependency relations as edges [0051]. A gloss is a semantic meaning of a word (i.e., identigens) or phrase/sentence (i.e., entigen group), and is captured as a subtree in the database (fig. 2). Given a target sentence (i.e., string of words) containing a target word, there is a dependency of the target word on non-target words, weighted by distance from the target word [0058], and a most likely word gloss (i.e., entigen) in the context of, and coherent with, the target sentence is determined [0018]. Every unique combination of word glosses in the sentence forms a sentence gloss [0066]. The sentence gloss with the highest coherency score is selected as a most likely meaning of the sentence [0059].
Claim 1 further recites “wherein each identigen of the set of identigens includes a meaning identifier and an instance identifier, wherein each meaning identifier associated with the set of identigens represents a different meaning of the word of the string of words,”
Chen does not disclose this limitation; however, Au teaches a semantic network with 3 types of nodes: (i) symbol nodes (i.e., instance identifiers) representing symbols in input streams (i.e., queries), (ii) meaning nodes (i.e., meaning identifiers), and (iii) context nodes; and nodes are connected by semantic links, e.g., a symbol node connected to its meaning node (i.e., identigen) (Au: [0018]).
Claim 1 further recites “wherein each entigen of the entigen group represents a single conceivable and perceivable thing in space and time that is independent of language,”
Chen does not disclose this limitation; however, Au’s semantic network contains symbol nodes for natural language symbols (i.e., independent of language), and meaning nodes that capture the meaning (i.e., conceivable and perceivable thing in space and time) of natural language symbols (Au: [0018]).
Claim 1 further recites “wherein the knowledge database includes a plurality of records that link entigens having a connected meaning, wherein each selected identigen has a meaning identifier that represents a most likely meaning of a corresponding word of the string of words,”
Chen’s graph database stores words as nodes and dependency relations as edges [0051], and captures the semantic meaning of a word (i.e., entigen) or phrase/sentence (i.e., entigen group) as a gloss or subtree (i.e., connected meaning) (fig. 2).
Claim 1 further recites “wherein each selected identigen favorably pairs with at least one corresponding sequentially adjacent identigen of another set of identigens in accordance with identigen pairing rules;”
Chen does not disclose this limitation; however, Au’s semantic network has 3 types of nodes – symbol/meaning/context nodes – and nodes are connected by semantic links to capture various candidate meanings of words in the input stream (Au: [0018]). In particular, the stream is represented in the semantic network as a linked list of symbol nodes corresponding to the sequence of words, one node connecting to (i.e., pairing with) the next (i.e., sequentially adjacent) in the stream (Au: Claim 16). Semantic distance is measured by path length of semantic links. Meaning nodes that are semantically closest to symbol nodes in the stream are chosen (i.e., favored) to represent the stream meaning (Au: [0018]).
Chen with Au. One having ordinary skill in the art would have found motivation to integrate Chen’s graph database with Au’s language-independent semantic network, especially with the linked list of symbol nodes representing the input stream, such that word closeness in the stream is factored into computation of semantic distance of the stream to its candidate meanings, and multiple alternative semantic meanings are ranked by semantic distance to the stream.
Claim 1 further recites “identifying other entigen groups of alternate phrases having the most likely meaning from the knowledge database, wherein the alternate phrases are different permutations of the string of words;”
In Chen, sentences containing a target word, including alternate phrases (i.e., different permutations) of the target sentence, are obtained from top search engines [0048], and incorporated into the graph database of glosses (i.e., other entigen groups) together with dependency relationships extracted from their parse trees [0049]. The glosses with the highest coherency scores are identified as the most likely meanings of the alternate phrases [0059].
Claim 1 further recites “determining a dominant digital representation of a human reaction of the other entigen groups; and generating a digital representation of a human reaction for the entigen group based on the dominant digital representation of a human reaction.”
Chen does not disclose this limitation; however, Dillard teaches a method to determine sentence-level sentiments expressed in customer reviews. The method generates the sentiment (i.e., digital representation of a human reaction) expressed in a sentence/phrase (i.e., Dillard: 4:66-5:19). The majority (i.e., dominant) sentiment of all sentences on a topic of an item is determined, and the sentences most relevant to the topic with that majority sentiment are selected (Dillard: 9:38-52).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Chen with Dillard. One having ordinary skill in the art would have found motivation to incorporate Dillard’s approach in Chen’s method to extract fine-grained sentiment semantics, in addition to word semantics in the context of, and coherent with, enclosing sentences.
Claims 7 and 13 are analogous to claim 1, and are similarly rejected.

Claim 2 recites “The method of claim 1 further comprises at least one of: outputting the digital representation of a human reaction to a requesting entity; and updating the entigen group using the digital representation of a human reaction to produce an updated entigen group for storage in the knowledge database.”
Chen teaches claim 1, but does not disclose this claim; however, Dillard stores the most representative extracted quote sentences for later presentation to customers (Dillard: 10:11-18), together with corresponding sentiment indicators (Dillard: 10:44-52).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Chen with Dillard. One having ordinary skill in the art would have found motivation to expand Chen’s semantics graph database with the sentiment indicators of sentences from Dillard to capture richer semantics.
	Claims 8 and 14 are analogous to claim 2, and are similarly rejected.

Claim 3 recites “The method of claim 1, wherein the selecting the entigen group from the knowledge database comprises at least one of: initiating a search of the knowledge database to identify the entigen group when a search timeframe has expired; receiving a digital representation of a human reaction identification request from a requesting entity; detecting that the entigen group does not include the digital representation of a human reaction; and detecting that the entigen group includes an incorrect digital representation of a human reaction.”
Chen teaches claim 1, but does not disclose the limitation “detecting that the entigen group does not include the digital representation of a human reaction”; however, Dillard determines (i.e., detects) sentiment expressed in a sentence (i.e., entigen group) as positive, negative, mixed, or neutral (i.e., no sentiment) (Dillard: 4:66-5:9).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Chen with Dillard. One having ordinary skill in the art would have found motivation to expand Chen’s semantics graph database with the types of sentiment indicators of sentences from Dillard to capture richer semantics.
	Claims 9 and 15 are analogous to claim 3, and are similarly rejected.

Claim 4 recites “The method of claim 1, wherein the identifying the other entigen groups of alternate phrases having the most likely meaning from the knowledge database comprises at least one of: matching the entigen group to a first entigen group of the other entigen groups when at least some words of the string of words of the phrase are included in words of a first permutation of the string of words of a first permutation of the phrase of the first entigen group; detecting that the first entigen group is associated with a first digital representation of a human reaction; matching the entigen group to a second entigen group of the other entigen groups when at least some entigens of the entigen group are included in the second entigen group; and detecting that the second entigen group is associated with a second digital representation of a human reaction.”
Chen compares (i.e., matches) the gloss of target sentence (i.e., the entigen group) with the gloss of an alternate phrase (i.e., a first entigen group) with TreeMatching and GlossMatching scores, which are boosted by the number of overlapping words [0060].
Claims 10 and 16 are analogous to claim 4, and are similarly rejected.

Claim 5 recites “The method of claim 1, wherein the determining the dominant digital representation of a human reaction of the other entigen groups comprises: determining a corresponding digital representation of a human reaction of at least some of the other entigen groups to produce a plurality of digital representations of human reactions; and determining the dominant digital representation of a human reaction based on a majority of the plurality of digital representations of human reactions.”
Chen teaches claim 1, but does not disclose this claim; however, Dillard generates the sentiment expressed in each sentence in a collection of sentences (i.e., entigen groups) as positive, negative, mixed, or neutral (i.e., no sentiment) (Dillard: 4:66-5:9). The majority (i.e., dominant) sentiment of all sentences on a topic of an item is determined, and the sentences most relevant to the topic with that majority sentiment are selected (Dillard: 9:38-52).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Chen with Dillard. One having ordinary skill in the art would have found motivation to incorporate Dillard’s approach in Chen’s method to extract fine-grained sentence-level sentiment semantics, and to resolve conflicting sentiment signals by determining the dominant sentiment.
Claims 11 and 17 are analogous to claim 5, and are similarly rejected.

Claim 6 recites “The method of claim 1, wherein the generating the digital representation of a human reaction for the entigen group based on the dominant digital representation of a human reaction comprises at least one of: establishing the digital representation of a human reaction to include the dominant digital representation of a human reaction; and establishing the digital representation of a human reaction to include the dominant digital representation of a human reaction and at least one other digital representation of a human reaction of a plurality of digital representations of human reactions associated with the other entigen groups.”
Chen teaches claim 1, but does not disclose this claim; however, Dillard generates (i.e., establishes) the sentiment expressed in each sentence in a collection of sentences (i.e., entigen groups) as positive, negative, mixed, or neutral (i.e., no sentiment) (Dillard: 4:66-5:9). The majority (i.e., dominant) sentiment of all sentences on a topic of an item is determined, and the sentences most relevant to the topic with that majority sentiment are selected (Dillard: 9:38-52).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Chen with Dillard. One having ordinary skill in the art would have found motivation to incorporate Dillard’s approach in Chen’s method to extract fine-grained sentence-level sentiment semantics, and to resolve conflicting sentiment signals by determining the dominant sentiment.
Claims 12 and 18 are analogous to claim 6, and are similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599.  The examiner can normally be reached on Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        


/ALEX GOFMAN/Primary Examiner, Art Unit 2163